Prospectus Supplement (To Prospectus Dated July 12, 2006) Warrants and30,000 Ordinary Shares Issuable on Exercise of Warrants OFFERING OFWARRANTS We are offering warrants (“Warrants”), exerciseable into 30,000 of our ordinary shares, ₤0.05 par value per share, of Amarin Corporation plc (each, an “Ordinary Share”) to ProSeed Capital Holdings CVA (“ProSeed”) pursuant to this prospectus supplement and the accompanying prospectus in consideration for advisory services performed by ProSeed pursuant to an advisory services agreement between ProSeed and Amarin Corporation plc.See Advisory Agreement.The warrants will be exerciseable at the price of $0.60 per Ordinary Share (the “Exercise Price”).We are also registering the 30,000 Ordinary Shares issuable upon exercise of the Warrants (the “Exercise Shares”) pursuant to this prospectus supplement and the accompanying prospectus.The Warrants and the Exercise Shares are collectively referred to herein as the “Securities”. Our American Depositary Shares (“ADSs”), each representing one Ordinary Share, evidenced by American Depositary Receipts (“ADRs”), are traded on the Nasdaq Capital Market, the principal trading market for our securities, under the symbol “AMRN”. SEE “RISK FACTORS” IN OUR ANNUAL REPORT ON FORM 20-F FOR
